IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                 FILED
                                                                 July 7, 2008
                               No. 06-30995
                             Summary Calendar               Charles R. Fulbruge III
                                                                    Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

EDDIE FERRAND; WILLIAM KENNEDY

                                           Defendants-Appellants


                 Appeals from the United States District Court
                     for the Western District of Louisiana
                          USDC No. 3:04-CR-30050-1
                          USDC No. 3:04-CR-30050-2


Before WIENER, BENAVIDES, and PRADO, Circuit Judges.
PER CURIAM:*
      Eddie Ferrand and William Kennedy appeal their convictions following a
jury trial for conspiracy to assist in the preparation and presentation of false
income tax returns and assisting in the preparation and presentation of false
income tax returns, in violation of 18 U.S.C. § 371 and 26 U.S.C. § 7206(2).
      Ferrand contends that district courts within the continental United States
do not have jurisdiction over federal criminal proceedings involving tax crimes.


      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 06-30995

This court reviews whether a federal court has subject matter jurisdiction de
novo. See Gasch v. Hartford Accident & Indem. Co., 491 F.3d 278, 281 (5th Cir.
2007). Federal district courts are vested with jurisdiction over all offenses
against the laws of the United States. 18 U.S.C. § 3231. Article I, section 8 of
the United States Constitution and the Sixteenth Amendment empower
Congress to create and provide for the administration of an income tax. The
statutes under which Ferrand was charged and convicted define crimes duly
created by Congress and plainly fall within Congress’s authority to administer
the income tax. Thus, Ferrand’s jurisdictional argument lacks merit.
      Ferrand and Kennedy also argue that their convictions are barred by the
public protection provision of the Paperwork Reduction Act (PRA) because Forms
1040 do not contain a valid Office of Management and Budget (OMB) control
number. This court has explicitly held that the public protection provision of the
PRA does not constitute a defense to criminal violations of the Internal Revenue
Code because the regulations concerning the filing of income tax returns do not
constitute information requests within the meaning of the PRA. See United
States v. Kerwin, 945 F.2d 92 (5th Cir. 1991); cf. United States v. Willis, 958 F.2d
60, 64-65 (5th Cir. 1992).
      Ferrand and Kennedy further contend that their convictions are invalid
because Title 26 of the United States Code was not passed into positive law and
its statutory provisions therefore do not have the force and effect of law.
Congress’ s failure to enact Title 26 into positive law does not impugn the
validity or enforceability of the laws set forth in that title. A law listed in the
current edition of the United States Code is prima facie evidence of the law of
the United States. See 1 U.S.C. § 204(a); cf. United States Nat’l Bank v.
Independent Ins. Agents of Am., 508 U.S. 439, 448 (1993). The defendants have
not alleged that there are any inconsistencies between Title 26 and the IRC as
passed and amended. Thus, the defendants’ challenge to the applicability of
Title 26 is without merit.

                                         2
                                   No. 06-30995

      Finally, Kennedy challenges this court’s decision to strike his reply brief
for failing to comply with FED. R. APP. P. 32(a)(7)(A). “[W]hile [this court]
construe[s] pro se pleadings liberally, pro se litigants, like all other parties, must
abide by the Federal Rules of Appellate Procedure.” United States v. Wilkes, 20
F.3d 651, 653 (5th Cir. 1994). In the instant case, Kennedy’s 24-page reply brief
exceeded the 15-page limit prescribed by FED. R. APP. P. 32(a)(7)(A) and he
neither certified that his brief complied with the type-volume limitations of FED.
R. APP. P. 32(a)(7)(B) and (C) nor filed a motion for leave to file an extra-length
brief. Accordingly, Kennedy has not shown that the district court erred in
striking his reply brief for noncompliance.
      Ferrand and Kennedy each summarily raise a number of additional
arguments in their briefs challenging the validity of the federal income tax and
their convictions. Although this court applies less stringent standards to parties
proceeding pro se and liberally construes briefs of pro se litigants, pro se parties
still must brief the issues and reasonably comply with the requirements of FED.
R. APP. P. 28. Grant v. Cuellar, 59 F.3d 523, 524 (5th Cir. 1995). Because
Ferrand and Kennedy cite no relevant statutes, jurisprudence, or portions of the
record to support their arguments, the defendants have abandoned those issues.
See United States v. Tomblin, 46 F.3d 1369, 1376 n.13 (5th Cir. 1995); Yohey v.
Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).
      The defendants’ convictions are AFFIRMED.




                                          3